Name: Regulation (EEC) No 3103/73 of the Commission of 14 November 1973 on certificates of origin and applications for such certificates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 315/34 Official Journal of the European Communities 16. 11 . 73 REGULATION (EEC) No 3103/73 OF THE COMMISSION of 14 November 1973 on certificates of origin and applications for such certificates whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Origin , HAS ADOPTED THIS REGULATION : Sole Article THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard t6 the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 ( J ) of 27 June 1968 on the common definition of the concept of the origin of goods and in particular Article 14 thereof ; Whereas free movement of third country goods within the Community is based on the concept of free circu ­ lation ; whereas proof of origin in intra-Community trade may be required only if Community provisions allow, in particular in respect of goods covered by legal provisions based on Article 115 of the Treaty ; Whereas it is consequently necessary to establish the form of certificate of origin and application for it ; whereas the form established by Regulation (EEC) No 582/69 (2 ) as amended by Regulation (EEC) No 518/72 (3) may be used for this purpose ; 1 . Where Community provisions allow the compe ­ tent authorities of the Member States to require the origin of imported goods in free circulation to be proved by a certificate of origin , certificates of origin issued in the Community relating to goods covered by such provisions must be made out on forms conforming to the specimens annexed to Regulation (EEC) No 518/72. 2 . For the purposes of paragraph 1 , the certificates shall indicate only that the goods originate in the Community or in particular third country. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1973 . For the Commission The President Francois-Xavier ORTOLI (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 1 . (2 ) OJ No L 79, 31 . 3 . 1969, p. 1 . (3 OJ No L 67, 20 . 3 . 1972, p. 25 .